

117 HR 4747 IH: Open Translation and Analysis Center Authorization Act
U.S. House of Representatives
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4747IN THE HOUSE OF REPRESENTATIVESJuly 28, 2021Mr. Castro of Texas (for himself, Mr. Gallagher, Mr. Keating, Mr. Fitzpatrick, and Mrs. Kim of California) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo establish the Open Translation and Analysis Center, and for other purposes.1.Short titleThis Act may be cited as the Open Translation and Analysis Center Authorization Act.2.FindingsCongress finds the following:(1)The success of United States foreign policy depends on the ability to accurately perceive and understand other countries’ foreign and domestic policies.(2)Open source materials published by the People’s Republic of China and other nations offer a uniquely valuable window into the politics, policy, ideology, intentions, and activities of those countries.(3)A lack of foreign language speakers greatly hinders United States policymakers, journalists, academics, students, and others’ ability to understand the People’s Republic of China and other nations and governments.(4)During the Cold War, the Foreign Broadcast Information Service provided translations and open source analysis that nourished generations of diplomats, journalists, academics, students, and others.(5)Today, a public translation and analysis organization is needed to support the development of United States foreign policy and to enrich public understanding.3.EstablishmentThere is established a federally funded research and development center to be known as the Open Translation and Analysis Center (referred to in this section as OTAC).4.IncorporationOTAC shall be—(1)administered as a separate entity by an organization managing a federally funded research and development center on the date of the enactment of this Act; or(2)incorporated as a nonprofit membership corporation.5.Purpose and missionThe purpose and mission of OTAC is the following:(1)The translation, analysis, and public dissemination of foreign language government and other documents from countries of strategic interest, for the purposes of enhancing the understanding of such countries’ governments, governing organizations, militaries, economies, and cultures.(2)To provide proper context and explanations of translated foreign-language material to enhance the ability of consumers to understand the meaning and significance of such translated material.(3)To strive to make as much translated foreign-language material publicly available as possible, and to provide summaries of important foreign-language material that cannot be made public.(4)To train and develop exceptional analysts and linguists with specialization regarding countries of strategic interest.6.Duties(a)In generalIn furtherance of the purpose and mission specified in section 5, OTAC shall—(1)translate into the English language documents and information in languages from countries of interest, including—(A)official and unofficial government, governing organization, and military documents and reports;(B)speeches of relevant government, political, governing organization, and military officials;(C)official and semiofficial government, governing organization, and military journals;(D)news articles and commentary from government, governing organization, or other quasi-official sources OTAC determines particularly noteworthy for United States policymakers and journalists and analysts around the world;(E)documents and other information by state-owned businesses and entities; and(F)other information, including internet and social media posts, that OTAC determines important to United States policymakers and journalists, academics, and the general public around the world; (2)provide analyses, summaries, and important context for material translated pursuant to paragraph (1), and other untranslated material, including—(A)biographical sketches and information on important leaders;(B)descriptions and background on political processes, important bodies, companies, economic systems, and military weapons systems and doctrines;(C)definitions and analysis of important concepts and phrases;(D)information regarding changes over time in government, military, and governing organization policies and intentions; and(E)other issues that are of significance for understanding countries of strategic interest; and(3)cooperate with other grantees of the United States Agency for Global Media and relevant Federal agencies regarding any effort consistent with such purpose and mission.(b)Dissemination(1)Public website(A)In generalOTAC shall establish a publicly accessible website that includes all analyses and summaries under this Act and, to the maximum extent practicable, all translated materials under subsection (a), including speeches, documents, and reports from any government, governing organizations, military, or other organizations that are required to register, or have subsidiaries that are required to register, under title II of the State Department Basic Authorities Act of 1956 (22 U.S.C. 4301 et seq.).(B)LicenseThe materials referred to in subparagraph (A) shall be published under a creative commons license.(2)Copyright(A)In generalIn accordance with the Berne Convention for the Protection of Literary and Artistic Works, other World Intellectual Property Organization regulations and treaties, and other international treaties, OTAC shall treat foreign material in the same manner as national materials are treated for purpose of copyrights.(B)National lawsNotwithstanding any other provision of law, no document published by the United States Government, including the Armed Forces and any organization associated with or part of such Government, may be construed by OTAC to have any copyright protection beyond the level of a creative commons license.(C)ClarificationFor the purposes of this Act, a governing organization or any organization that is required to register, or has subsidiaries that are required to register, under title II of the State Department Basic Authorities Act of 1956 (22 U.S.C. 4301 et seq.), shall be treated as a government for copyright purposes.(3)ExceptionFor translated materials that cannot be made publicly accessible without violating legally binding copyright or intellectual property protections, OTAC shall—(A)provide such materials free of charge on a private website available to all United States Government employees, Members of Congress, and congressional staff, as well as to organizations and individuals who have relevant contracts or grants with the United States Government or any part thereof;(B)license such materials to any such organization or individual at cost; and(C)as appropriate, provide summaries and analyses that would fall under fair use guidelines for the purpose of copyright laws.(c)MethodologyIn carrying out this section and section 5, OTAC shall—(1)establish the capabilities to acquire, retain, train, and develop exceptional analytical and linguistic expertise in countries of strategic interest and languages of strategic interest;(2)use software, programs, artificial intelligence, and other technologies to ensure timely translations;(3)seek input from technical, regional, and subject matter experts from a wide range of relevant disciplines, to review, provide feedback, and evaluate translations and analyses;(4)maximize cooperation with the public and private sectors in the United States, including Federal agencies, as well as with United States allies and partners, to maximize efficiencies, acquire source materials, and eliminate duplication of efforts; and(5)select material to translate and analyze on the basis of its significance for United States and allied policymakers, journalists, academics, and the general public, and to enhance the understanding of countries of strategic interests’ politics, policies, intentions, ideologies, militaries, businesses, technologies, science, and cultures.(d)LimitationOTAC may not publish any translation until such translation has been reviewed and approved for accuracy by OTAC.7.Cooperation and consultation(a)In generalIn carrying out the duties described in section 6, OTAC shall consult and cooperate with—(1)relevant Federal agencies and grantees of the U.S. Agency for Global Media, regarding any effort consistent with the purposes of this Act, including—(A)collecting source material;(B)avoiding duplication of effort;(C)details of employees; and(D)training; and(2)other relevant stakeholders, including—(A)nonprofit research institutes;(B)institutions of higher education; and(C)media organizations.(b)Foreign governmentsOTAC is authorized to consult and cooperate with any foreign government beginning on the date that is 14 days after—(1)the Secretary of State certifies that it is in the national interest for OTAC to cooperate and consult with a foreign government; and(2)the Secretary of State provides to the relevant congressional committees such certification.8.Sponsorship(a)Sponsors(1)In generalThe Secretary of State shall be the primary sponsor of OTAC.(2)AgreementsThe Secretary of State may enter into agreements with other relevant Federal agencies to provide additional sponsors of OTAC.(3)NotificationThe Secretary of State shall notify the relevant congressional committees of any additional sponsors for OTAC not later than 15 days after entering into an agreement under paragraph (2).(b)Sense of CongressIt is the sense of Congress that the Secretary of State should enter into a sponsorship agreement pursuant to subsection (a)(2) with the Director of the Central Intelligence Agency.(c)Agreement(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall seek to enter into a sponsoring agreement with respect to OTAC that requires OTAC to carry out the duties described in sections 5 and 6.(2)Consistency with requirements prescribed by Administrator for Federal Procurement PolicyThe Administrator for Federal Procurement Policy shall prescribe general requirements for the sponsoring agreement entered into under paragraph (1).9.DefinitionsFor the purposes of this Act: (1)The term governing organization means any national body separate from a foreign government that maintains ultimate control over such government, including political parties that exercise functions normally reserved for governments.(2)The term countries of strategic interest means—(A)the People’s Republic of China; and(B)other countries as determined by the Secretary of State.(3)The term relevant congressional committees means—(A)the Foreign Affairs Committee in the House of Representatives; and(B)the Foreign Relations Committee in the Senate.(4)The term languages of strategic interest means—(A)languages identified as critical languages by the Department of State’s Critical Language Scholarship Program; and(B)other languages as determined by the Secretary of State.10.Authorization of appropriationsThere are authorized to be appropriated for OTAC—(1)$85,000,000 for fiscal year 2022;(2)$80,000,000 for each of fiscal years 2023 through 2026; and(3)such sums as may be necessary for each fiscal year thereafter.